ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_01_EN.txt. 180 CERTAIN EXPENSES OF U.N. (OPINION OF 20 VII 62)

Force undertaken in pursuance of General Assembly resolutions
997 (ES-I) of 2 November 1056, 998 (ES-I) and 909 (ES-I) of
4 November 1956, 1000 (ES-I) of 5 November 1956, 1001 (ES-I) of
7 November 1956, 1121 (XI) of 24 November 1956 and 1263 (XIII)
of 14 November 1958, constitute ‘‘expenses of the Organization”
within the meaning of Article 17, paragraph 2, of the Charter of
the United Nations.

Done in English and in French, the English text being authorita-
tive, at the Peace Palace, The Hague, this twentieth day of July, one
thousand nine hundred and sixty-two, in two copies, one of which
will be placed in the archives of the Court and the other transmitted
to the Secretary-General of the United Nations.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge SPIROPOULOS makes the following declaration:

While accepting the Court’s conclusion, I cannot agree with all
the views put forward in the Advisory Opinion. In particular, I
consider that the affirmative reply to the request for an opinion is
justified by the argument that the resolutions of the General As-
sembly authorizing the financing of the United Nations operations
in the Congo and the Middele East, being resolutions designed to
meet expenditure concerned with the fulfilment of the purposes of
the United Nations, which were adopted by two-thirds of the Mem-
bers of the General Assembly present and voting, create obliga-
tions for the Members of the United Nations.

I express no opinion as to the conformity with the Charter of the
resolutions relating to the United Nations operations in the Congo
and the Middle East, for the following reasons:

The French delegation had proposed to the General Assembly the
acceptance of an amendment to the text, finally adopted by it,
according to which amendment the question put to the Court
would have become: ‘Were the expenditures authorized, etc. ...
decided on in conformity with the provisions of the Charter and,
if so, do they constitute ‘expenses of the Organization’ within the
meaning of Article 17, paragraph 2, of the Charter of the United
Nations?”

On 20 December 1961, in the course of the meeting of the General
Assembly, this amendment was accompanied by a statement by the

33
181 CERTAIN EXPENSES OF U.N. (OPINION OF 20 VII 62)

French delegation justifying the submission of the French amend-
ment and which, among other things, said:

“In the opinion of the French delegation, the question put to
the Court does not enable the latter to give a clear-cut opinion on
the juridical basis for the financial obligations of Member States.
The Court cannot, in fact, appraise the scope of those resolutions
without determining what obligations they may create for Member
States under the Charter.

It is for this reason that the French delegation is submitting to
the Assembly an amendment [A/L. 378] the adoption of which
would enable the Court to determine whether or not the Assembly
resolutions concerning the financial implications of the United
Nations operations in the Congo and the Middle East are in con-
formity with the Charter. Only thus, if the matter is referred to the
Court, will it be done in such a way as to take into account the
scope and nature of the problems raised in the proposal to request
an opinion.”

The French amendment was rejected.

The rejection of the French amendment by the Generali Assembly
seems to me to show the desire of the Assembly that the conformity
or non-conformity of the decisions of the Assembly and of the
Security Council concerning the United Nations operations in the
Congo and the Middle East should not be examined by the Court.
It seems natural, indeed, that the General Assembly should not
have wished that the Court should pronounce on the validity of
resolutions which have been applied for several years. In these
circumstances, I have felt bound to refrain from pronouncing on
the conformity with the Charter of the resolutions relating to the
United Nations operations in the Congo and the Middle East.

Judges Sir Percy SPENDER, Sir Gerald FITZMAURICE and MORELLI
append to the Opinion of the Court statements of their Separate
Opinions.

President WINIARSKI and Judges BASDEVANT, MORENO QUIN-
TANA, KORETSKY and BUSTAMANTE Y RIVERO append to the Opin-
ion of the Court statements of their Dissenting Opinions.

(Initialled) B. W.
(Initialled) G.-C.

34
